DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beaver tail portion of the non-moldable body and the beaver tail of the moldable firearm hand grip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

At least claims 1 and 14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a “holder … constructed of a material that does not become moldable within or near the temperature range that that heat-moldable grip portion 206 of the hand grip 103 becomes moldable,” ¶ [0044], and a “holder … constructed of the same material used for the frame 203 of the hand grip 10,” id., does not reasonably provide enablement for a holder comprising a non-moldable body and a non-moldable handle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
With respect to the frame 203, Applicant further discloses that “the materials used for constructing the hand grip 103 can be chosen such that the shape of the frame 203 is fixed and non-moldable once the hand grip 103 has been fabricated by the manufacturer,” ¶ [0023], and that “to maintain the shape of the frame 203 while the heat-moldable grip portion 206 of the hand grip 103 is in the moldable state, frame 203 can be constructed of a material that does not become moldable within or near the temperature range that that heat-moldable grip portion 206 becomes moldable,” ¶ [0024].  From this, it is clear that at least some materials from which the holder can be made are capable of being molded.  Indeed, Applicant discloses, besides generic plastic material, “the frame 203 can be constructed of … a thermosetting polymer,” ¶ [0022], which is moldable.
Claims 4, 5, 12, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which 
Claims 1 – 7, 12, and 14 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
As intimated above, various claims recite the limitation “non-moldable,” which means incapable of being molded.  The term is ambiguous because the metes and bounds thereof have not been adequately disclosed.  Rather, Applicant discloses at least some materials from which the holder can be made are moldable.  Clarification is required.
Claims 4, 5, 12, and 16 recite the limitations “a beaver tail portion” and/or “a beaver tail,” which are ambiguous as neither shown nor disclosed.  The metes and bounds of the claims cannot be adequately determined to the degree necessary for proper prosecution.  Thus, these claims cannot be further treated on the merits.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,934,024 to Sexton, I (hereinafter, “Sexton”).
Re: claim 1, Sexton discloses the claimed invention including a apparatus comprising: a firearm hand grip holder 10, e.g., Fig. 1 (*see further explanation below) configured to couple to 12 and at least partially submerge the moldable firearm hand grip in a heated water bath 20, e.g., Fig. 3, (as set forth at col. 4, lines 50 – 57, e.g., 4:50-57), the firearm hand grip holder comprising: a non-moldable body 11 (mislabeled 14 in Fig. 1, see, e.g., 3:53-56), that is configured to couple to the moldable firearm hand grip; and a non-moldable user handle 16, see also, e.g., Figs. 2 and 6, extending from the body.
*With respect to the adjectival “firearm” hand grip recitations, at most a hand grip is all that is required because no structural limitations are conveyed by the preceding term “firearm.”  That is, no patentable distinction is created by a mere recitation that a hand grip is for a firearm.  Note, too, there are as many hand grips for firearms as there are models thereof, at least, not to mention after-market hand grips for firearms, of which there are countless examples as well: there are simply too many possible structural features encompassed by the generic term “firearm” to be of any patentably distinguishing relevance.
Re: claim 6, Sexton further discloses wherein the non-moldable body is further configured to couple to the moldable firearm hand grip by at least contacting an internal portion of the moldable firearm hand grip, via 16 and 14.  See, e.g., Figs. 2 and 6.
Re: claim 8, Sexton further discloses the method steps of coupling a firearm hand grip holder to a moldable firearm hand grip, 3:60-4:3; heating a water bath, 4:56-57; submerging at least a portion of the moldable firearm hand grip in the water bath while the firearm hand grip holder is coupled to the moldable firearm hand grip, id.; removing the moldable firearm hand grip from the water bath after a heat-moldable grip portion of the moldable firearm hand grip transitions to a moldable state, 4:57-58; after removing the moldable firearm hand grip from the water bath, molding the heat-moldable grip portion to conform to at least a portion of a human 
While Sexton is arguably silent with respect to “heating a water bath,” explicitly, because such discloses that “the material [of element 12] is then heated in a port of boiling water 20,” 4:56-57, and because, at least in this context, water is not found to be boiling absent heating such to its boiling point, the step of heating a water bath can be reasonably inferred by a reader of the disclosure.  That is, one cannot simply add water to a pot and have boiling water without some means for raising the temperature thereof such as a water heater, a stovetop burner/heating element, a microwave, etc.
Re: claim 9, Sexton further discloses wherein molding the heat-moldable grip portion comprises simultaneously grabbing the firearm hand grip holder and the moldable firearm hand grip.  This is inherent in the method disclosed, i.e. one would necessarily have to pick up holder 10 to remove it from the pot of boiling water and simultaneously grasp grip member 12, at least at some point.
Re: claim 11, Sexton further discloses further comprising holding the firearm hand grip holder by a handle of the firearm hand grip holder while submerging at least a portion of the moldable firearm hand grip in the water bath.  While it is foreseeable that one could grasp shank 16 while submerging the grip, given the orientation of the implement shown in Fig. 3, it would be more likely that one gripped head 11.
Re: claim 14, see relevant portions of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7,13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton.
Re: claim 7, Sexton discloses the claimed invention as applied above.  While Sexton may be silent with respect to assembling elements 12, 14, and 16, when viewing the figures inserting shank 16 into plastic body 14 into grip member 12 is but one method of manufacturing known to those of ordinary skill in the art.  Furthermore, shank 14 and 16 are sufficiently “configured to insert into an internal groove in the moldable hand grip,” because to meet such a configuration merely requires an ability of elements 14 and 16 to be inserted into element 12.  Virtually any known method whereby element 12 is placed onto element 14, e.g., slipped over element 14, would suffice.  Thus, although silent with respect to any particular method of assembly, absent evidence to the contrary, Sexton fairly obviates the claim.
Re: claim 13, in view of Sexton satisfying the structural requirements, as noted directly above, the method of coupling by insertion would have been obvious, since it is the normal and logical manner in which the device can be made.
Re: claims 19 and 20, see claim 7 above.
Allowable Subject Matter
Claims 2, 3, 10, 15, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
4-Mar-21